October ­­16, 2013 ADVANTAGE FUNDS, INC. -Dreyfus Opportunistic Small Cap Fund Supplement to Summary and Statutory Prospectuses dated January 1, IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY The following information will supersede and replace the second sentence of the first paragraph in the “Principal Investment Strategy” in the summary prospectus and “Fund Summary – Principal Investment Strategy” in the prospectus and the third and fourth sentences of the first paragraph and the last sentence of the third paragraph in “Fund Details – Goal and Approach” in the prospectus: The fund currently considers small cap companies to be those companies with market capitalizations that fall within the range of companies in the Russell 2000® Index, the fund’s benchmark index.
